Joslin, Judge.
This is an appeal from a judgment entered after striking the answer and cross action of the defendant.
The defendant filed his answer and the plaintiff filed demurrers thereto. The first demurrer was a general demurrer in which the plaintiff alleged that the defendant’s answer showed no defense to the plaintiff’s petition. This general demurrer was overruled by the trial court. Other demurrers were filed by *776the plaintiff, each to specific paragraphs of the defendant’s answer and each asserting that that particular paragraph failed to show a defense to plaintiff’s petition. The court sustained these demurrers to the specific paragraphs and struck the defendant’s answer.

Bell, P. J., and Pannell, J., concur.

Submitted May 1, 1967
Decided May 23, 1967.
Stewart, Sartain & Carey, Jack M. Carey, for appellant.
Howard T. Oliver, Jr., for appellee.
The judge recites: “Plaintiff’s demurrers having been sustained and the defendant’s answer having been stricken, . . . and judgment is rendered in favor of said plaintiff. . .” It is clearly evident from the record that the court was mistaken on its basis for judgment, as it had overruled a general demurrer to the entire answer, thus establishing that the defendant’s answer did show a defense to the petition. The trial court in misconstruing its rulings on the demurrers committed error, and it is, therefore, ordered that the judgment be reversed and set aside in its entirety, and that the defendant be given opportunity to amend. Sweat v. Jones, 217 Ga. 487 (123 SE2d 550).

Judgment reversed with direction.